                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      : Civil No. 1:20CV950
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$34,900.00 in U.S. CURRENCY,                   :
                    Defendant.                 :

                VERIFIED COMPLAINT OF FORFEITURE IN REM

       NOW COMES the Plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange, and was used or intended to be used to facilitate violation of the Controlled

Substances Act.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




        Case 1:20-cv-00950-UA-JLW Document 1 Filed 10/15/20 Page 1 of 4
        3.    The defendant property is $34,900.00 in U.S. Currency, which was seized on

May 13, 2020, in Winston-Salem, North Carolina, while located within the jurisdiction of

this Court, and has been deposited to the United States Marshals Service Asset Deposit

Fund.

        4.    Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

        5.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

        6.    Upon the filing of this complaint, the Plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

        7.    The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




        Case 1:20-cv-00950-UA-JLW Document 1 Filed 10/15/20 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 15th day of October, 2020.

                                              Respectfully submitted,

                                              MATTHEW G.T. MARTIN
                                              United States Attorney


                                               /s/ Nathan L. Strup
                                              Nathan L. Strup, Mo. Bar No. 60287
                                              Assistant U.S. Attorney
                                              Middle District of North Carolina
                                              101 S. Edgeworth Street, 4th Floor
                                              Greensboro, NC 27401
                                              (336) 333-5351/nathan.strup@usdoj.gov




                                             -3-




       Case 1:20-cv-00950-UA-JLW Document 1 Filed 10/15/20 Page 3 of 4
                                  VERIFICATION

      Pursuant   to28 U.S.C. $ 1746, I verify under penalty of perjury under the laws

of the United States of America. that the contents of the foregoing Cotrplaint    are

true and correct to the best of my knowledge, information and belief.



                                              Task Force Officer
                                              Drug Enforcement Administration




     Case 1:20-cv-00950-UA-JLW Document 1 Filed 10/15/20 Page 4 of 4
